                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     REALTIME DATA LLC,                                Case No. 18-cv-06029-SI
                                   8                    Plaintiff,                         Case No. 17-cv-02109-SK
                                   9              v.                                       Case No. 17-cv-2373-PJH
                                  10     VERITAS TECHNOLOGIES LLC, et al,
                                                                                           ORDER OF REFERRAL
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                              Pursuant to Patent Local Rule 2-1(a)(1), the Court sua sponte refers this case for a
                                  13
                                       determination of whether this case should be deemed related to Realtime Data LLC v. Fujitsu
                                  14
                                       America, Inc., C 17-cv-2109 SK and/or Realtime Data LLC v. Silver Peak Sys., C 17-cv-2373 PJH,
                                  15
                                       as they involve the same patents (U.S. Patent No. 9,054,728, U.S. Patent No. 9,116,908, and U.S.
                                  16
                                       Patent No. 7,415,530) and were filed within 2 years by the same plaintiff.1
                                  17
                                              The initial case management conference scheduled for November 30, 2018, in Realtime Data
                                  18
                                       LLC v. Veritas Tech. LLC, C 18-6029 SI, is VACATED and will be rescheduled after the related
                                  19
                                       case determination is made.
                                  20

                                  21
                                              IT IS SO ORDERED.
                                  22

                                  23
                                       Dated: November 26, 2018                     ______________________________________
                                  24                                                  SUSAN ILLSTON
                                                                                      United States District Judge
                                  25

                                  26
                                  27          1
                                                 Plaintiff also asserted two additional patents that were also asserted in the Fujitsu and
                                  28   Silver Peak cases (U.S. Patent Nos. 8,643,513 and 7,161,506), but the parties’ case management
                                       conference statement states that plaintiff is withdrawing those patents from this case.
